Citation Nr: 0431220	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease at L4-5 and L5-S1, currently 
assigned a 40 percent disability evaluation.

2.  Entitlement to a higher initial evaluation for plantar 
fasciitis of the right foot, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
degenerative disc disease of the lumbosacral spine and for 
right plantar fasciitis and assigned a 10 percent evaluation 
and a noncompensable evaluation, respectively, effective from 
March 6, 2001.  The veteran, who had active service from 
January 1988 to March 2001, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

The Board observes that the veteran originally filed his 
claims with the RO in Chicago, Illinois, which issued the 
June 2001 rating decision.  However, in April 2001, the 
veteran notified the RO that he had moved to Missouri, and 
his claims file was subsequently transferred to the RO in St. 
Louis, Missouri, which then issued May 2002 rating decision 
and Statement of the Case and certified the veteran's appeal 
to the Board.  Thereafter, the Board remanded the case for 
further development in March 2003, and that development was 
completed by the RO in Lincoln, Nebraska, which then issued 
the June 2003 rating decision and Statement of the Case.  The 
case has since been returned to the Board for appellate 
review.

The Board also notes that the veteran submitted a statement 
in September 2003 in which he indicated that he had put in a 
request for his right knee and that he found the decision to 
be unsatisfactory.  More specifically, he stated that he was 
unable to run or walk long distances and that he had to use a 
cane, as his knee gave out on a daily basis.  However, the 
Board further observes that a rating decision dated in 
February 2002 previously denied the veteran's claim for 
service connection for a right knee disorder.  It is unclear 
as to whether the veteran was attempting to reopen such a 
claim.  However, this matter is not currently before the 
Board because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's degenerative disc disease at L4-5 and L5-S1 
is not productive of pronounced interveterbral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

3.  The veteran's degenerative disc disease at L4-5 and L5-S1 
is not productive of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

4.  The veteran's degenerative disc disease at L4-5 and L5-S1 
is not productive of unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.

5.  The veteran's right plantar fasciitis is not shown to be 
productive of more than moderate symptoms.


CONCLUSIONS OF LAW

1.   The criteria for an initial disability evaluation in 
excess of 40 percent for degenerative disc disease at L4-5 
and L5-S1 have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-
5243, 5293 (2001-2004).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for right plantar fasciitis have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2004); 38 C.F.R. § 3.159 (2004).

First, VA has the duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the June 2001, May 2002, 
and June 2003 rating decisions as well as the May 2002 
Statement of the Case and June 2003 Supplemental Statement of 
the Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, including the schedular criteria, and the 
reasons his claims were denied.  In addition, the RO sent a 
letter to the veteran in December 2001 in connection with his 
claims for service connection for degenerative disc disease 
and right plantar fasciitis that specifically informed him of 
the VCAA and what the VA's and the veteran's responsibilities 
were under the Act, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  That letter did not address the issue of 
entitlement to a higher initial evaluation for either of the 
veteran's disabilities, as service connection had not been 
established at that time.  However, it has been determined by 
VA's Office of the General Counsel (OGC) that, when a claim 
of service connection is granted and the veteran submits a 
notice of disagreement in which he raises the new issue of 
entitlement to an increased rating for the disability in 
question, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, the OGC 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a Statement of the 
Case.  Id.  Such was done in the present case.  Thus, no 
further notice is required in connection with the veteran's 
claim for a higher initial evaluation.  Additional letters 
were sent to the veteran in March 2003, May 2003, and July 
2003 in connection with his claims for a higher initial 
evaluation for both his degenerative disc disease and right 
plantar fasciitis.  Those letters specifically informed the 
veteran of the VA's duty to assist and what evidence was 
still needed from him.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded VA examinations in 
June 2002 and May 2003 in connection with his claims.  
Additionally, the Board observes that the veteran indicated 
in May 2002 that he wanted to appear at a Board hearing held 
at the RO.  In September 2002, the RO acknowledged the 
veteran's hearing request and apprised him of the option to 
appear at a videoconference hearing.  The veteran waived the 
right to an in-person hearing in writing that same month and 
instead elected to appear at a videoconference hearing at the 
RO before a Board member, which he did before the undersigned 
at a November 2002 videoconference hearing.  The hearing 
transcript is of record.  The veteran and his representative 
have not informed the Board of any additional evidence that 
needs to be obtained prior to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claims is 
appropriate.


Background and Evidence

A rating decision dated in June 2001 granted service 
connection for degenerative disc disease of the lumbosacral 
spine and for right plantar fasciitis and assigned a 10 
percent disability evaluation and a noncompensable disability 
evaluation, respectively, which were both effective from 
March 6, 2001.  That determination was based on a review of 
the veteran's service medical records as well as on the 
findings of a VA examination performed in February 2001.  The 
veteran expressed disagreement with the assigned disability 
evaluations in July 2001, and a subsequent rating decision 
dated in May 2002 increased the disability evaluation for the 
veteran's degenerative disc disease at L4-5 and L5-S1 to 20 
percent effective from March 6, 2001.  That decision also 
continued the noncompensable disability evaluation assigned 
for the veteran's right plantar fasciitis.  The veteran 
continued to express disagreement with both of these 
disability evaluations, and perfected an appeal to the Board.  

In March 2003, following a November 2002 hearing before the 
undersigned, this appeal was remanded by the Board for 
additional development, which included VA examinations and 
review of the veteran's back claim under the new regulatory 
criteria for evaluating back disabilities.  While this appeal 
was on remand to the RO, in a June 2003 rating decision, the 
RO granted an increase for the veteran's back disability from 
20 percent to 40 percent, and his disability evaluation for 
his right plantar fasciitis was increased from noncompensable 
to 10 percent, effective from March 6, 2001.  The veteran 
continued to express disagreement with those disability 
ratings, and the appeal was returned to the Board for 
appellate review.  

VA outpatient records dated from April 2001 to September 2001 
indicate that the veteran enrolled in the VA system in August 
2001 at which time it was noted that he had a history of 
chronic back pain due to a herniated disc for which he had 
not been taking any medications.  The veteran reported having 
pain that radiated down his right leg as well as numbness and 
tickling in both his legs, especially in the right leg.  A 
physical examination revealed tenderness in the lower back.  
The veteran was seen again in September 2001 during which he 
continued to complain of a backache in the lumbar region that 
radiated down his right leg at times.  He indicated that the 
pain was partially relieved by ibuprofen and vicodin, but was 
aggravated by walking and sitting.  The treating physician 
noted that the veteran had been to the emergency room nine 
times over the years for exacerbations of his back pain and 
that magnetic resonance imaging performed one year earlier 
had showed a prolapsed disc.  A physical examination revealed 
no tenderness, but he did have a restricted range of motion.  
The motory and sensory examination was normal, including his 
heel and toe walk, with symmetric reflexes and positive 
straight leg raises on the right side.  

In his July 2001 Notice of Disagreement, the veteran 
indicated that he had some range of motion, but that his 
degenerative disc disease had caused a decrease in his 
mobility.  In this regard, he stated that he could not touch 
his toes and that the daily activity of just putting one foot 
in front of the other could be challenging.  Although he did 
not have difficulty in bending over, the veteran was 
uncomfortable raising back up, especially if he was lifting 
something.  The veteran further related that he could not put 
his full body weight on his right foot and that he spent five 
months going to the emergency room and avoiding physical 
activities during his military service.  He also contended 
that his right foot disability had prevented him from opening 
his own maintenance business, as he was unable to lift most 
equipment on a consistent basis, and had stopped him from 
joining his local fire department because he could not pass 
the physical test.  He stated that his disease was not going 
to improve and that he would eventually need surgery.  He 
indicated that a good week for him was four days of pain 
instead of seven days and that he had become addicted to 
painkillers.  

VA outpatient records dated from September 2001 to November 
2002 indicate that 
the veteran went to the emergency room in June 2002 and 
complained of having lower back pain that had significantly 
increased during the three previous weeks.  The pain radiated 
down the posterior and lateral aspect of the right lower 
extremity to his ankle.  He described the pain as sharp and 
consistent and rated its intensity as a ten on a scale of one 
to ten. The precipitating factor was listed as climbing a 
ladder, and no alleviating factors were identified.  It was 
noted that significant functional limitation was reported due 
to the pain.  There was no decrease in sensation, but the 
veteran reported having tingling, numbness, and a sensation 
of coolness without actual temperature change in the right 
lower extremity.  A physical examination revealed that his 
muscle strength was appropriate and equal bilaterally, and 
his gait was normal.  The veteran was reluctant to flex or 
extend back due to reported pain.  Lateral rotation was zero 
to five degrees bilaterally, and straight leg raise was zero 
to six degrees with associated discomfort in the lower back 
reported.  The veteran was seen in August 2002 with 
complaints of right knee instability and low back pain for 
which he needed a cane.  He also reported falling down four 
times a day due to his disabilities.  In October 2002, the 
veteran continued to complain of a backache in the lumbar 
region, which radiated down the right leg and was aggravated 
by walking and climbing stairs.  He also complained of 
falling frequently due to his knee giving way.  He indicated 
that this pain was relieved by naproxen and flexeril.  
Magenetic resonance imaging (MRI) performed three weeks 
earlier had revealed moderate disc bulge and posterior 
annular tear at L4-L5, a small right paracentral disc 
protrusion without direct neural compression, and mild 
bilateral facet osteoarthritis at L4-L5 and L5-S1.  There was 
no tenderness, but his range of motion of the back was 
restricted.   A sensory examination was normal, yet he had an 
asymmetrical neurological examination with weakness on the 
right side for which he was referred for a neurology 
consultation in November 2002.  

During his neurology consultation, the veteran reported 
having low back pain that radiated into his right lower 
extremity, specifically into the posterior aspect of his 
right thigh, leg, and plantar aspect of the foot.  He also 
indicated that the pain had started occasionally radiating 
down into the left lower extremity for the previous two 
years, specifically into the posterior aspect of the thigh 
and leg as well as the plantar aspect of the foot.  His low 
back pain was worse with standing as well as with sitting, 
lifting, and bending.  The veteran had also complained of 
numbness and tingling in the great toe bilaterally for the 
previous two years, especially in the right side.  The 
veteran denied any bladder or bowel dysfunction.  He 
indicated that he had never had any physical therapy and that 
he obtained 50 percent relief from taking three doses of 500 
milligrams of naproxen.  A physical examination revealed a 
strength of 5/5 in the left lower extremity and 4/5 in the 
right lower extremity in the iliosoas, quadriceps, tibialis, 
anterior, gastrocnemious, peronei, tibialis posterior, 
hamstrings, and 5/5 elsewhere.  His muscle tone was intact, 
and his deep tendon reflexes were +3 in both lower 
extremities.  His sensory was intact in all four extremities 
to all modalities, except it diminished to a pinprick as well 
as light touch in the dorsum of the right foot.  He had 
plantar response in flexion bilaterally.  He was unable to 
walk on his heels or tiptoes.  The veteran was diagnosed as 
having moderate disc bulge and posterior annular tear at L4-
L5, small right paracentral disc protrusion without direct 
neutral compression, and mild bilateral facet osteoarthritis 
at L4-L5 and L5-S1.

In his May 2002 substantive appeal, the veteran stated that 
he had lost most of his mobility and that he was unable to 
play any sports.  He further indicated that he would need 
retraining so he could support himself.  He believed that his 
disability warranted a 60 percent evaluation, as he was in 
constant pain, needed to think about every move he made, and 
would need continuous care in the future.

The veteran was afforded a VA examination in June 2002 during 
which he indicated that his back disability had worsened 
during the previous nine months.  He described the pain as 
being located in the right lumbosacral spine area with 
radiation down the lateral side as well as the backside of 
his right leg.  The pain was worse in the morning and 
increased with lifting as well as with prolonged sitting or 
walking.   The veteran took Naproxen and Robaxin on an as 
needed basis to treat his pain, but he had not had any 
surgical procedures.  The veteran also complained of some 
pain in his right foot, which remained essentially unchanged 
since previous times.  A physical examination of the 
veteran's lumbosacral spine revealed no erythema or swelling 
on palpation, and there was no increased tenderness noted.   
The muscles were soft and subtle.  Straight leg raises 
elicited pain raising the left leg to 45 degrees and low back 
pain raising the right 35 to 40 degrees.  The veteran's lower 
leg strength was decreased bilaterally to 3/5.  He was unable 
to stand on his tiptoes, and his range of motion was 
decreased.  Flexion was 40 degrees, and lateral bending was 
27 degrees to the left and 22 degrees to the right.  Rotation 
of the upper trunk was 20 degrees to the left and 
approximately 10 degrees to the right.  A sensory examination 
of the veteran's lower extremities with a monofilament line 
showed him to have normal sensation above the knees 
bilaterally.  He stated that below the knees he had normal 
feeling anteriorly and medially, but had decreased feeling 
laterally and posteriorly.  He could still feel, but not the 
same as the other areas of his lower extremity or upper 
extremity.  The examiner listed his impression as problems 
with a herniated disk at L4-5 and also L5-S1.  The examiner 
commented that this disability was most likely causing his 
radiculopathy, which resulted in an electrical paresthesia 
located mostly laterally and posteriorly of the right lower 
extremity.

VA medical records dated in June 2002 reiterated that the 
veteran went to the emergency room with complaints of lower 
back pain, which had persisted for the last year and 
significantly increased during the previous three weeks.  It 
was further noted that a physical examination revealed no 
obvious deformity or any associated symptoms of warmth, 
redness, or edema of the affected region.  The size, contour, 
and muscular development were normal and appeared 
symmetrical.  There was no sensory deficit noted.  

VA outpatient records dated from September 2002 to March 2003 
indicate that the veteran complained of worsening back pain 
in December 2002 as well as persistent right foot pain, which 
was primarily on his heel.  It was noted that his back pain 
had prevented him from doing any physical activity, and he 
was referred to specialists for both of his disabilities.  In 
February 2003, the veteran presented for a follow-up for his 
back pain during which he complained that his medical 
treatment was not helping and that he was very depressed and 
angry to such a degree that his life had changed because of 
his pain.  In this regard, he indicated that he could not 
continue his hobby of bodybuilding and that he was unable to 
pursue his goal of becoming a firefighter or joining a police 
squad.  Instead, he worked as a security guard, which he felt 
was less than what he would like to do as a career.  A 
physical examination found tenderness to percussion over the 
low lumbar spine, but there was no significant paraspinal 
tenderness.  He had a decreased range of motion, which was 
noted to be moderate to severe, with forward flexion and 
paraspinal tenderness.  Straight leg raises were positive 
bilaterally with lumbar pain, but there was no pain down his 
legs.  The veteran was seen for a regular follow-up later 
that month during which a physical examination revealed no 
tenderness.  His range of motion was restricted with right 
foot dorsiflexion 4/5, left foot 4+/5, right knee flexion 
4/5, left knee flexion 5/5, right hip flexion 3+/5, and left 
hip flexion 4+/5.  A sensory examination was normal.  The 
treating physician noted that the veteran was not a surgical 
candidate because there were no signs of disc compression, 
but his medication dosage was increased.

These VA outpatient records also indicate that the veteran 
was seen in March 2003 during which he indicated that he had 
had right heel pain for six to seven years and that it had 
worsened.  He described the pain as sharp and aching that was 
worse in the morning and after a period of rest.  His heel 
hurt less after he had been standing on it for a little 
while.  The veteran related that he was prescribed medication 
for his foot and back pain and that he soaked his foot in 
warm water, but neither of these treatments had helped his 
foot.  A physical examination showed that his skin 
temperature was warm to cool from proximal to distal 
bilaterally.  His protective sensation was intact bilaterally 
as tested.  No open or hyperkeratotic lesions were noted.  
There was moderate pain noted with palpation of the medial 
plantar heel of the right foot.  There was no pain 
compression, nor was there pain with palpation of Achilles 
tendon insertion or along tendons course.  Decreased ankle 
jerk dorsiflexion was noted bilaterally without pain or 
crepitus with the knee extending and flexed.  The veteran was 
diagnosed as having plantar fasciitis and bilateral equines.  
The podiatrist discussed various treatment options with the 
veteran, including stretching exercises, ice massages, 
orthotics, NSAIDS, injections, night splints, and surgery.  
The veteran was then seen a few days later for pain in his 
back and right lower extremities that began two years earlier 
without an apparent specific inciting event.  He bent over 
two days prior to his visit at which time his right knee gave 
way causing him to fall.   He described feeling weak, as he 
could not lift.  He had numbness in the left upper posterior 
thigh and right popliteal area.  There was no bowel or 
bladder symptoms.  A physical examination found his posterior 
superior iliac spine to be markedly tender on the right and 
mildly tender on the left.  Straight leg raises were 10 
degrees on the right and 15 degrees on the left with both 
legs being limited by low back pain without radicular pain, 
which was not any better with hip flexion with knee bent.  
His sensation was decreased to touch diffusely. 

In his November 2002 hearing testimony before the Board, the 
veteran testified that he was experiencing very sharp pain on 
a daily basis that radiated from his right side to his left 
side and in the hip area.  He rated his pain as an eight at 
the time of the hearing, but indicated that on an average day 
it was a ten.  He considered the pain to be worse in the 
morning and stated that his medication helped take the edge 
off of the pain.  He also related that his back pain caused a 
loss of range of motion and interfered with his daily 
activities, such as driving, standing, climbing stairs and 
ladders, and walking.  He received treatment for his back 
disability at a VA medical center approximately every other 
month, but he experienced flare-ups once a month that 
necessitated a visit to the emergency room.  He had been 
prescribed medication for his back pain, but he testified 
that he had never worn a back brace or had physical therapy 
or surgery.  As to his right plantar fasciitis, the veteran 
indicated that he had constant throbbing pain that occurred 
two to three times a week.  He stated that the pain occurred 
mainly in the heel and that he had never noticed swelling.  
He elevated his foot and soaked it whenever he experienced 
pain, but he had never had any surgery, therapy, or pain 
management.  He believed that his right plantar fasciitis had 
progressively gotten worse.  He was unable to stand because 
of his right foot disability, and the pain also interfered 
with his ability to drive.  He further related that he was 
employed as a security guard and that he had only missed work 
due to doctor's appointments.  However, he did indicate that 
his disabilities had interfered with his previous employment.

The veteran was afforded a VA examination in May 2003 in 
connection with his right plantar fasciitis during which he 
complained of right heel pain with swelling and stiffness.  
He was uncertain as to whether there was any heat or redness, 
as he was unable to actually see his heel.  He indicated that 
the pain was at its worst when he first woke up and after 
walking on it.  When he was at rest, his ankle did not bother 
him other than being achy, but it was painful when standing 
or walking.  He denied that the pain did not improve when he 
walked for a while.  He also related that flare-ups occurred 
intermittently when he walked on it too much and lasted for 
two to three days with a severity of ten out of ten.  
Precipitating factors included being on his foot and walking 
too much, whereas alleviating factors included sitting down 
and resting his foot.  He could not stand on his feet for 
very long or walk for long distances, and when he did, he had 
even more difficulty standing or walking.  He used a cane 
periodically for his knee as well as shoe inserts, which he 
believed made his disability worse.  He was waiting for 
custom-made orthotics, but he had not had any surgery.  The 
veteran indicated that he was unable to run due to his foot 
disability and that it hurt to walk.  He could no longer work 
out because he had difficulty with balance and was unable to 
participate in sports.  He also had to cut back to part-time 
work due to his problems. 

A physical examination revealed dorsiflexion of the left 
ankle to 10 degrees and of the right ankle to -10 or 10 
degrees short of neutral.  Plantar flexion was 40 degrees 
bilaterally.  His strength in the foot was recorded as 5/5 on 
the left and 4+/5 on the right, and plantar flexion was 5/5 
bilaterally.  Slight edema was noted in the right arch.  
There was also mild hallux valgus of the first toe on the 
right to 25 degrees and on the left to 20 degrees.  There was 
no evidence of hammertoe, clawfoot, bunions, or high arches, 
and his skin was warm and moist.  There were some mild 
calluses on the heels and on the ball of the foot 
bilaterally, but there was no skin breakdown or unusual shoe 
wear.  Nor was there any skin or vascular changes.  The 
veteran did have tenderness on the right heel in the medial 
aspect of the foot posterior to the arch.  His Achilles 
tendons had approximately 5 degrees of medial deviation, but 
there was no pain or tenderness.  There was a slight limp on 
the veteran's right side with ambulation.  He refused to 
attempt squatting because of his back.  Nor would he walk on 
his heels due to his heel pain.  However, walking on his toes 
did not produce any pain.  He was diagnosed with persistent 
plantar fasciitis of the right foot with persistent pain 
limiting function and activities.

The veteran was afforded another VA examination in May 2003 
in connection with his degenerative disc disease.  During 
this examination, the veteran reported having constant back 
pain, which felt like a "knot" on a good day and was more 
constant, severe, and throbbing on a bad day.  He believed 
his symptoms were worse than they were in the previous year.  
His pain began to the right in the low back and extended into 
his right thigh.  The pain increased with coughing, sneezing, 
and weather changes, and bending and lifting were limited 
because of back pain.  He could walk a block before he 
noticed increasing back pain, and he could sit and stand for 
30 minutes before he had to change position.  He wore a 
weightlifting belt when he was at home or doing activities 
around his house, but not when he worked as a security 
officer.  The veteran indicated that he began working as a 
security guard one year earlier and that prior to that time 
he was a warehouseman and operated a forklift for 13 years.  
He originally worked six days a week and took two days off 
per month because of his low back pain.  As a result, he 
decreased his work schedule to four days a week.  He 
indicated that his low back pain decreased during his three 
days off and that he had been able to work with no additional 
time off up until the time of the examination.  He had 
recently asked to work only three days per week because his 
low back pain occurred to such a degree that he had greater 
pain when he worked four days a week.  The examiner noted 
that there was no history suggesting that the veteran had to 
be on bed rest.  Nor did the history suggest further loss of 
range of motion during flare-ups.  However, the examiner did 
state that the veteran's history indicated that he had 
decreased endurance and fatigability.  In regards to his 
right plantar fasciitis, the veteran indicated that his right 
heel hurt when he got up in the morning and that the pain 
decreased somewhat after he moved around for 30 minutes.  If 
he sat for 30 minutes, he noticed the pain when he first 
stood up to walk.  He related that his tennis shoes were 
softer and more comfortable than the boots he wore to work.  
He had not obtained his orthotics, but he did use some store-
bought orthotics in his work boots.  He believed that his 
heel pain had worsened during the previous year, as he had 
never before had pain on a daily basis like he did at the 
time of the examination.  

A physical examination of the back did not show the veteran 
to be in obvious distress.  He did not walk with a limp, but 
he refused to heel walk and toe walk because of his right 
heel pain and right leg pain, respectively.  There was no 
scoliosis, loss of lumbar lordosis, or lumbar muscle spasm.  
He had 45 degrees of flexion, 10 degrees of extension, 5 
degrees of right lateral bend, 15 degrees left lateral bend 
with pain, and rotation to 25 degrees bilaterally.  The 
examiner commented that his range of motion was decreased 
from normal and that he had pain with those ranges, but his 
muscle tone was excellent and it was not suggested that there 
was any specific weakness during this above-stated range.  
However, there was a history suggesting that the veteran did 
not lift because of low back pain.  His stance and gait were 
such that no loss of coordination was suggested.  Deep tendon 
reflexes were 2/4 at both knees and ankles with no pathologic 
reflexes.  Anterior tibila and extensor hallucis longus 
strength was 3/5 on the right and 5/5 on the left.  Straight 
leg raise in the sitting position was 60 degrees bilaterally 
with complaints of right anterior thigh pain.  Supine 
straight leg raise was to 40 degrees on the right and to 60 
degrees on the left.  Regarding the range of motion of the 
hips, the veteran resisted all flexion, abduction, adduction, 
and internal and external rotation.  The veteran could rise 
from a supine position to a sitting position in a slow 
manner.  No sensory deficits were found in the lower 
extremities.

A physical examination of the veteran's feet revealed small, 
nontender callus over the metatarsal heads beneath the second 
and fourth heads of the right foot.  There was full range of 
motion of the ankle joints with 15 degrees dorsiflexion and 
40 degrees plantar flexion bilaterally.  Inversion, eversion, 
rotation of the forefoot, and subtalar joint motion were 
unrestricted and symmetrical bilaterally and did not cause 
pain.  The veteran complained of tenderness to firm pressure 
beneath the plantar surface of the right heel, but there was 
no tenderness in the area of plantar fascial insertion into 
the os calcis.  Nor was there any pain on stretching of the 
plantar fascia.  Peripheral circulation and sensation in the 
feet were normal.  

The May 2003 VA examiner diagnosed the veteran with 
degenerative disc disease of the lumbar spine and with 
plantar fasciitis in the right foot.  He commented that the 
veteran's history was compatible with plantar fasciitis for 
which orthotics were being ordered and that he had subjective 
complaints of pain.  However, he further opined that based on 
the history presented the plantar fasciitis did not suggest a 
specific industrial impairment.  He also noted that the 
veteran had a history of fatigability with findings of 
decreased range of motion of the lumbar spine and that he had 
been limiting his work status because of his complaints of 
low back pain.  The examiner commented that considering the 
veteran's service medical records and history it was more 
likely than not that the veteran's pain did limit his 
functional ability to work, but he was unable to provide any 
objective degree to which he was limited.  His flare-ups of 
pain did not cause him to be on bed rest, and the examiner 
noted that using his back over a period of time, such as when 
he stood and walked as a security officer, did not seem to 
aggravate the veteran's symptoms.  

Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for both his degenerative disc disease and right 
plantar fasciitis.  More specifically, he claims that the 
current evaluations assigned for his disorders do not 
accurately reflect the severity of symptomatology associated 
with those disabilities.

As noted above, the disability evaluations assigned for the 
veteran's degenerative disc disease and right plantar 
fasciitis have both been increased during the pendency of the 
appeal.  However, applicable law mandates that when a veteran 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has continued his 
disagreement with the evaluations assigned for degenerative 
disc disease and right plantar fasciitis and has not 
withdrawn his appeal.  As such, the issue remains in 
appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

I.  Entitlement to a Higher Initial Evaluation for 
Degenerative Disc Disease

The veteran's degenerative disc disease is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule. 

Under the version of Diagnostic Code 5293 applicable prior to 
September 23, 2002, a 40 percent evaluation was for 
assignment for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.
  
Under the version of Diagnostic Code 5293 applicable after 
September 23, 2002, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
for assignment when there are incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The new regulations that became effective on September 23, 
2003 revised the schedular criteria for the rating of spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the general formula, a 40 percent evaluation is for 
assignment when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
contemplated for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent evaluation is 
for assignment when there are incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 5293 as set forth 
above, the Board finds that the evidence of record does not 
establish entitlement to an increased evaluation for the 
veteran's degenerative disc disease at L4-5 and L5-S1.  In 
this regard, medical evidence does not show that the 
veteran's disability is manifested by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The May 2003 VA examination 
found no lumbar muscle spasm, and indicated that muscle tone 
was excellent.  Although VA medical records dated in March 
2003 noted decreased ankle jerk on dorsiflexion bilaterally, 
there was no indication that ankle jerk was absent.  In fact, 
the May 2003 VA examiner noted that the veteran had 2/4 deep 
tendon reflexes at both his knees and ankles without any 
pathologic reflexes, and there were no sensory deficits in 
the lower extremities.  The Board observes that the veteran 
reported having decreased feeling below his knees laterally 
and posteriorly at his June 2002 VA examination.  However, in 
addition to the May 2003 VA examination report, VA medical 
records dated in June 2002 indicated that there was no 
sensory deficit.  Moreover, VA medical records dated in April 
2001 and February 2003 document sensory and motor 
examinations as being normal.  Thus, the objective medical 
evidence of record does not establish that the veteran has 
symptoms compatible with sciatic neuropathy, absent ankle 
jerk, or other neurological findings.  Therefore, the Board 
finds that veteran has not met the criteria for an evaluation 
in excess of 40 percent under the old schedular criteria of 
Diagnostic Code 5293.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 5293 effective September 23, 
2002, the Board finds that the veteran is not entitled to an 
increased evaluation in excess of 40 percent for his back 
disability.  The evidence of record does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The May 
2003 VA examiner commented that there was no history 
suggesting that the veteran had to be on bed rest and that 
the veteran's flare-ups did not necessitate such treatment.  
The Board further observes that there are no treatment 
records associated with the claims file indicating that the 
veteran was prescribed bed rest by any physician.  In fact, 
the veteran has not contended that his disability requires 
bed rest.  Additionally, the evidence of record does not show 
the veteran to have orthopedic and neurologic manifestations 
that, if separately evaluated and combined, exceed 40 
percent.  Therefore, the Board finds that the veteran is not 
entitled to an increased evaluation under the rating criteria 
in effect as of September 23, 2002.    

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's degenerative disc disease at L4-5 
and L5-S1.  As previously discussed, the veteran does not 
have incapacitating episodes with a total duration of at 
least six weeks during the past 12 months.  In addition, the 
evidence of record does not indicate that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.  In this regard, there is no medical 
evidence diagnosing the veteran with ankylosis of the spine, 
and there are none of the previously mentioned symptoms 
indicative of unfavorable ankylosis.  As such, the veteran is 
not entitled to an increased evaluation under the revised 
rating schedule that became effective on September 23, 2003.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that diagnostic 
codes which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  In a December 1997 opinion, VA's General 
Counsel concluded that Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code if the veteran has received less than the 
maximum evaluation under that code.  VAOPGCPREC 36-97.  
However, an increased evaluation is not warranted on the 
basis of functional loss due to pain or weakness in the 
instant case, as the veteran's symptoms are supported by 
pathology consistent with the assigned 40 percent rating and 
no higher.  In this regard, the Board notes that the May 2003 
VA examination did not find the veteran to be in any obvious 
distress, and the examiner commented that his muscle tone was 
excellent and that there was no specific weakness with his 
range of motion.  In fact, the veteran did not walk with a 
limp at the examination, and his stance and gait were such 
that that no loss of coordination was suggested.  In 
addition, the examiner noted that the veteran's history did 
not suggest a further loss of range of motion during flare-
ups.  Although the examiner noted that the veteran's 
functional ability was limited by pain, he indicated that the 
veteran's history was negative for any indication of bed rest 
due to pain.  In short, the Board concludes that the 
veteran's complaints of pain and functional loss sue to pain 
are contemplated in the current 40 percent rating, and an 
increased rating on this basis is not warranted at this time.  

In conclusion, the Board finds that the evidence supports the 
current 40 percent rating for the veteran's back disability, 
but the preponderance of the evidence is against an initial 
rating in excess of 40 percent at this time.  

II.  Entitlement to a Higher Initial Evaluation for Right 
Plantar Fasciitis

The veteran's right plantar fasciitis is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that 
Diagnostic Code, a 10 percent evaluation, the currently 
assigned evaluation, is for assignment when the symptoms are 
moderate.  A 20 percent evaluation is for assignment when 
there are moderately severe symptoms, and a 30 percent 
evaluation for severe symptoms.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to a higher initial evaluation for 
his right plantar fasciitis.  The May 2003 VA examiner noted 
that the veteran had full range of motion of the ankle joints 
and that inversion, eversion, rotation of the forefoot, and 
subtalar joint were unrestricted, symmetrical, and did not 
cause pain.  Although the veteran complained of tenderness to 
firm pressure beneath the plantar surface of the right heel, 
a physical examination revealed no tenderness in the area of 
plantar fascial insertion into the os calcis or on stretching 
of the plantar fascia.  In fact, another VA examination 
performed in May 2003 recorded the veteran's strength in the 
foot as 4+/5 on the right with 5/5 plantar flexion 
bilaterally.  Although there was slight edema in the right 
arch and mild hallux valgus on the first toe on the right 
foot, there was no evidence of hammertoe, clawfoot, bunions, 
high arches, skin breakdown, or unusual shoe wear.  The 
veteran did have 5 degrees of medial deviation of the 
Achilles tendon, but there was no pain or tenderness.  There 
was a slight limp on the veteran's right side with 
ambulation, and he could not walk on his heels because of the 
pain.  However, despite the veteran's subjective complaints 
of pain, the May 2003 VA examiner opined that his history did 
not suggest any specific industrial impairment.  In addition, 
the Board observes that VA medical records dated in March 
2003 showed the veteran to have moderate pain on palpation of 
the medial plantar heel of the right foot, yet also noted 
that there was no pain compression or pain with palpation of 
the Achilles tendon insertion or along the tendons course.  
Thus, the medical evidence does not indicate that the 
veteran's right plantar fasciitis is productive of moderately 
severe symptoms.  Therefore, the Board finds that the veteran 
has not met the criteria for a higher initial evaluation for 
right plantar fasciitis.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, a higher 
initial evaluation for right plantar fasciitis is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
acknowledges that the veteran's right plantar fasciitis has 
repeatedly been reported to be productive of pain.  However, 
this pain is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5284.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant a higher initial evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's right plantar fasciitis.

III. Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, the veteran has not claimed, nor does the record 
reflect, that his service-connected degenerative disc disease 
or right plantar fasciitis has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 4.1 (the percentage ratings in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
service-connected diseases and injuries).  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's degenerative disc 
disease and right plantar fasciitis under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met, and there is no 
need to refer this matter for consideration of extra-
schedular ratings.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An initial evaluation in excess of 40 percent for 
degenerative disc disease at L4-5 and L5-S1 is denied.

An initial evaluation in excess of 10 percent for right 
plantar fasciitis is denied.



	                        
____________________________________________
	L. H. ESKENAZI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



